Name: 2008/60/EC: Commission Decision of 21 December 2007 amending Decision 2003/548/EC as regards the deletion of specific types of leased line from the Minimum Set of Leased Lines (notified under document number C(2007) 6635) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  communications
 Date Published: 2008-01-18

 18.1.2008 EN Official Journal of the European Union L 15/32 COMMISSION DECISION of 21 December 2007 amending Decision 2003/548/EC as regards the deletion of specific types of leased line from the Minimum Set of Leased Lines (notified under document number C(2007) 6635) (Text with EEA relevance) (2008/60/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/21/EC of the European Parliament and of the Council of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (1), and in particular Article 17(1) thereof, Having regard to Directive 2002/22/EC of the European Parliament and of the Council of 7 March 2002 on universal service and users rights relating to electronic communications networks and services (Universal Service Directive) (2), and in particular Article 18(3) thereof, Having consulted the Communications Committee, Whereas: (1) The Commission adopted Decision 2003/548/EC on 24 July 2003 on the minimum set of leased lines with harmonised characteristics and associated standards referred to in Article 18 of the Universal Service Directive (3). This minimum set included two types of analogue leased line and three types of digital leased line with speeds ranging up to 2 048 kbit/s. (2) With the widespread migration to new network architectures, analogue types of leased line are no longer technically relevant. Demand for digital leased lines, which is increasingly for high-speed connections over and above 2 048 kbit/s, is being met by the market. Public consultation has revealed broad support from the Member States, industry associations and stakeholders to remove the five types of leased line from the current minimum set. (3) Article 18(3) of the Universal Service Directive provides for the Commission to delete certain types of leased lines from the minimum set. (4) The measures provided for in this Decision are in accordance with the opinion of the Communications Committee, HAS ADOPTED THIS DECISION: Article 1 The list entitled Identification of the minimum set of leased lines with harmonised characteristics and associated standards is hereby deleted from the Annex to Decision 2003/548/EC. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 21 December 2007. For the Commission Viviane REDING Member of the Commission (1) OJ L 108, 24.4.2002, p. 33. Directive as amended by Regulation (EC) No 717/2007 (OJ L 171, 29.6.2007, p. 32). (2) OJ L 108, 24.4.2002, p. 51. (3) OJ L 186, 25.7.2003, p. 43.